[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULINGS RE: PLAINTIFF'S OBJECTIONS TO REQUEST TO REVISE
(a) The objections to the following requests to revise are sustained; 1, 2, 3, 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35.
(b) The objection to requests to revise 5, 6 and 7 are overruled to the extent that plaintiff shall set forth all defamatory statements upon which the claim is based and sustained as to remainder of requests.
(c) No ruling required as to request 22.
(d) The objection to request to revise 24 is overruled to the extent that the plaintiff shall set forth the nature of the damages CT Page 4204 claimed to have been sustained, and sustained as to remainder of request.
(e) Objection to request to revise 25 overruled.
RUSH, J.